DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/22/2018. As directed by the amendment: no claims have been amended, claim 33 has been cancelled, no new claims have been added, and claim 18 has been withdrawn. Thus, claims 1-17, 19-32 are presently pending in this application.

Drawings
The drawings are objected to because in figures 1 and 7 the underlined reference number(s) (e.g. 130 in Fig.1 and 415 in Fig. 7) are improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
The drawings are objected to because in Fig. 1 the unlabeled rectangular boxes labeled by numerals, such as 120 and 130, should be provided with descriptive text labels (see MPEP 608.02(d)(a) and see 37 CFR 1.83(a)).


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 4 of the abstract, it reads "comprise". Examiner suggests the Applicant revise the instance of "comprise" to read "include".  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 19 of the disclosure reads “benefits of increase development” (pg.19, p.68, ll.2). Examiner suggests Applicant revise this instance to read ‘increased’.
Page 20 of the disclosure reads “reduce healing times of incisions” (pg.20, p.68, ll.3). Examiner suggests Applicant revise this instance to read ‘reduced’.


Claim Objections
Claims 2, 5-9, 12-16, 19-21, 24-26, 28-29, 31-32 are objected to because of the following informalities: 
Claim 2 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 5 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 6 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 7 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 8 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 9 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 12 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 13 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 14 reads “further comprising a”. The Examiner suggests Applicant revise the instance of 'further comprising' to read 'further comprising:
Claim 15 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 16 reads “further comprising a”. The Examiner suggests Applicant revise the instance of 'further comprising' to read 'further comprising: a'.
Claim 19 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 20 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Additionally, Claim 20 reads "...opposite the first arm and the second aim" (ll.2). Examiner suggests Applicant revise claim 20 to read "...opposite the first arm and the second arm".
Claim 21 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 24 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 25 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 26 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 28 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 29 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein:
Claim 31 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Claim 32 reads “wherein the”. The Examiner suggests Applicant revise the instance of 'wherein' to read 'wherein: the'.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claim 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19-21, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 20160120706 A1) in view of Simmons et al. (US 20150313762 A1). 

	
    PNG
    media_image1.png
    450
    829
    media_image1.png
    Greyscale

Annotated Figure 1 of Collinson, applicable to Claims 1-22
Regarding Claim 1, Collinson discloses sealing compositions for negative pressure treatment systems and wound dressing systems. Collinson teaches a dressing 110 ('dressing', fig.1, ¶ 360) for treating an area around an articulating joint with negative pressure (Abstract, "knee", "elbow" ¶ 76), the dressing comprising:
an attachment device 3970 ('adhesive layer', fig.4C, ¶ 396)
a manifold 3930 ('absorbent layer', fig.4C, ¶ 397) comprising a stem (annotated fig.1),
a first arm joined to the stem (annotated fig.1),
and a second arm joined to the stem (annotated fig.1),
a cover 3920 ('obscuring layer’, fig.4C, ¶ 389) disposed over the manifold 3930 and coupled to the attachment device 3970 around the manifold 3920 (attachment device 3970 and manifold 3920 are fluidly coupled and are therefore coupled to one another);
and an adhesive 3960 ('wound contact layer', fig.4C, layer 3960 is equivalent to layer 3460 comprising at least an adhesive layer, see ¶ 381) on the attachment device 3970 configured to bond to the area around the articulating joint ("sealing the dressing to the healthy skin of a patient surrounding a wound area", ¶ 381).
Collinson fails to teach an attachment device having a treatment aperture and the manifold at least partially exposed through the treatment aperture. Simmons discloses reduced-pressure dressings, systems, and methods for use. Simmons teaches a sealing ring 248 with a treatment aperture ("apertures", ¶ 53), where the ring is equivalent to an attachment device. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that an attachment device would have a treatment aperture, and the manifold would be at least partially exposed through the treatment aperture as taught by Simmons, for the purpose of provide suitable attachment sealing device having  apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (¶ 55). 






    PNG
    media_image2.png
    560
    627
    media_image2.png
    Greyscale

Annotated Figure 7 of Collinson, applicable to Claims 1-22

    PNG
    media_image3.png
    530
    610
    media_image3.png
    Greyscale

Ratio Annotated Figure 7 of Collinson, applicable to Claims 1-22

Regarding Claim 2, Collinson teaches the first arm (annotated fig.7) has a greater span ('first span', annotated fig.7) than the second arm (annotated fig.7).

Regarding Claim 3, Collinson teaches the first arm (annotated fig.7) has a first span ('first span', annotated fig.7); the second arm (annotated fig.7) has a second span ('second span', annotated fig.7); and a ratio of the first span ('first span', annotated fig.7) to the second span ('first span', annotated fig.7) is in a range of 1.2 to 3.4 (see ratio annotated fig.7).

Regarding Claim 4, Collinson teaches the first arm (annotated fig.7) has a first span ('first span', annotated fig.7); the second arm (annotated fig.7) has a second span ('second span', annotated fig.7); and a ratio of the first span ('first span', annotated fig.7) to the second span ('first span', annotated fig.7) is in a range of 1.2 to 1.6.
Since Collinson already teaches ratio in a range of 1.2 to 3.4, therefore would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify C’s reference to select a ration in a range of 1.2 to 1.6, through routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and since Applicant places no criticality on the range (“may generally be in a range of 1.2 to 3.4. A ratio of 1.2 to 1.6 may be particularly advantageous for some applications”, see page 14, ¶ 49). 

Regarding Claim 5, Collinson teaches the first arm (annotated fig.1) and the second arm (annotated fig.1) flare away from the stem (annotated fig.7) (to 'flare' is defined as 'gradually become wider at one end' (Dictionary.com). Therefore, the first arm and second arm flare away from the stem by becoming wider at both ends).

Regarding Claim 6, Collinson teaches the first arm (annotated fig.7) and the second arm (annotated fig.7) comprise converging edges (see annotated fig.7).

Regarding Claim 7, Collinson teaches the stem (annotated fig.1), the first arm (annotated fig.1), and the second arm (annotated fig.1) define biconcave edges (see annotated fig.1).

Regarding Claim 8, Collinson teaches the manifold 3920 comprises a face (annotated fig.1) that is biconcave (the dressing is described as 'trimmable' (Abstract, ¶ 39) therefore the face of the manifold can be trimmed to be biconcave). It would be obvious to modify the device of Collison such that the manifold can be trimmed to be biconcave shaped, as shown in fig. 1

Regarding Claim 9, Collinson teaches the manifold 3920 has a line of symmetry (annotated fig.1) through the stem (annotated fig.1).


    PNG
    media_image4.png
    341
    424
    media_image4.png
    Greyscale

Zoomed-In Annotated Figure 1 of Collinson, applicable to Claims 1-22

Regarding Claim 10, Collinson teaches the manifold 3920 has a line of symmetry (annotated fig.1) through the stem (annotated fig.1); and the first arm (annotated fig.1) and the second arm (annotated fig.1) define a void (zoomed-in annotated fig.1) adjacent to each side of the stem (annotated fig.1).

Regarding Claim 11, Collinson teaches the manifold 3920 has an edge bounding the first arm and the second arm (zoomed-in annotated fig.1); and a portion of the edge bounding the first arm and the second arm converges toward the stem to define a concave void adjacent to each side of the stem (zoomed-in annotated fig.1).

Regarding Claim 12, Collinson teaches the stem (annotated fig.1) comprises flexibility notches 620 ('cells', fig.6, ¶ 427). 

Regarding Claim 13, Collinson teaches the first arm (annotated fig.1) and the second arm (annotated fig.1) comprise flexibility notches 620 ('cells', fig.6, ¶ 427).

Regarding Claim 14, Collinson teaches a dressing interface 120 ('port', annotated fig.1, ¶ 356) fluidly coupled to the first arm (annotated fig.1) through the cover 3920 ('obscuring layer’, fig.4C, ¶ 389).

Regarding Claim 15, Collinson teaches the manifold 3930 ('absorbent layer', fig.4C, ¶ 397) comprises foam ('configured to absorb and retain exudate', ¶ 397; 'foam', ¶ 367).

Regarding Claim 16, Collinson teaches comfort layer 3950 ('transmission layer', fig.4C, ¶ 396) coupled to the manifold 3930 (transmission layer 3950 is fluidly coupled to the manifold 3930), the comfort layer 3950 at least partially exposed. Collinson fails to teach the comfort layer at least partially exposed through the treatment aperture. Simmons teaches a sealing ring 248 with a treatment aperture ("apertures", ¶ 53), where the ring is equivalent to an attachment device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such the comfort layer at least partially exposed through the treatment aperture as taught by Simmons, for the purpose to provide a suitable attachment sealing device having apertures, thereby helping 

Regarding Claim 19, Collinson teaches the adhesive 3960 ('wound contact layer', fig.4C, ¶ 381) is disposed in a border of the attachment device 3970 ('adhesive layer', fig.4C, ¶ 396). The adhesive fluidly extends to the borders of the attachment device and therefore is disposed in a border of the attachment device.

Regarding Claim 20, Collinson teaches the adhesive 3960 ('wound contact layer', fig.4C, ¶ 381) covers at least a portion of the attachment device 3970 ('adhesive layer', fig.4C, ¶ 396) opposite the first arm and the second aim. The adhesive fluidly extends to the borders of the attachment device and therefore covers at least a portion of the attachment device opposite the first arm and the second arm.

Regarding Claim 21, Collinson teaches the adhesive 3960 ('wound contact layer', fig.4C, ¶ 381) covers about 50% of the attachment device 3970 ('adhesive layer', fig.4C, ¶ 396) opposite the first arm (annotated fig.1) and the second arm (annotated fig.1). The adhesive fluidly extends to the borders of the attachment device and therefore covers about 50% of the attachment device opposite the first arm and the second arm.

    PNG
    media_image5.png
    450
    829
    media_image5.png
    Greyscale

Annotated Figure 1 of Collinson, applicable to Claims 23-32

32. Regarding Claim 30, Collinson teaches 
A dressing for treating an area with an incision on an articulating joint (Abstract, "knee", "elbow" ¶ 76), the dressing comprising:
an attachment device 3970 ('adhesive layer', fig.4C, ¶ 396);
a manifold 3930 ('absorbent layer', fig.4C, ¶ 397) having a first portion ('stem', annotated fig.1) configured to cover the incision and a second portion ('first arm', annotated fig.1) configured to cover the area around the articulating joint;                                                                                            
and a cover 3920 ('obscuring layer’, fig.4C, ¶ 389) disposed over the manifold 3930 and coupled to the attachment device 3970 around the manifold 3920 (attachment device 3970 and manifold 3920 are fluidly coupled and are therefore coupled to one another)
Collinson fails to teach the attachment device having a treatment aperture and the manifold at least partially exposed through the treatment aperture, but Simmons teaches a sealing ring 248 with a treatment aperture ("apertures", ¶ 53), where the ring is equivalent to an attachment device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that it would include a treatment aperture, as taught by Simmons, for the purpose to provide a suitable attachment sealing device having apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (Simmons ¶ 55). 

Regarding Claim 31, Collinson teaches the manifold 3930 is a generalized cylinder (see annotated fig.1, when wrapped around a limb, the shape would generally be a cylinder) having a biconcave face (the dressing is described as 'trimmable' (Abstract, ¶ 39) therefore the face of the manifold can be trimmed to be biconcave). It would be obvious to modify the device of Collison such that the manifold can be trimmed to be biconcave shaped, as shown in fig. 1. 

Regarding Claim 32, Collinson teaches the biconcave face (see annotated fig.1) has contoured extremities ('contour' is defined as "the outline of a figure or body; the edge or line that defines or bounds a shape or object" (Dictionary.com). Therefore, the biconcave face—no matter what the extremities look like—will be contoured.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 20160120706 A1) in view of Simmons et al. (US 20150313762 A1) in view of Randolph et al. (US 20140276288 A1), and further in view of Jon (US 8469913 B1). 

Regarding Claim 17, Collinson teaches the first arm (annotated fig.1) and the second arm (annotated fig.1) comprise a first foam ('foam', ¶ 367), and the stem (annotated fig.1) comprises a second foam ('foam', ¶ 367). However, Collinson and Randolph fail to teach that the first foam has a different density than the second foam. Jon discloses injured limb protector. Jon teaches that the first foam has a different density than the second foam (“a dual density material having an outer, first layer 16 which is made of a high-density material, such as polyester foam closed cell material, bonded to an inner, second layer 17 which is made of a low-density material”, col.2, ll.11-34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson/Randolph such that that the first foam has a different density than the second foam as taught by Jon, for the purpose to facilitate articulation of the joint while still treating the injury on either side of the joint (Randolph ¶ 71), and to allow manipulation of the pad to conform to a joint (Jon col.2, ll.11-34). 

Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 20160120706 A1) in view of Simmons et al. (US 20150313762 A1) in view of Randolph et al. (US 20140276288 A1). 

Regarding Claim 22, Collinson teaches the stem (annotated fig.1), the first arm (annotated fig.1), the second arm (annotated fig.1); fluidly coupling a negative-pressure source 150 ('pump', annotated fig.1, ¶ 356) to the manifold 3930; and applying negative-pressure from the negative-pressure source ("The pump 150 is configured to apply negative pressure to the wound site via the dressing", ¶ 360). However, Collinson in view of Simmons fails to teach a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing of claim 1 so that the stem is disposed over the articulating joint; wrapping the first arm around a proximal portion of the limb, and wrapping the second arm around a distal portion of the limb. Randolph teaches a method of treating edema around an articulating joint of a limb (¶ 2), the method comprising: applying the dressing of claim 1 so that the stem (annotated fig.1) is disposed over the articulating joint ('knee', fig.7A-7C, ¶ 3); wrapping the first arm around a proximal portion of the limb ("wrapping the proximal dressing portion around the upper portion of the limb", fig.7A-7C, ¶ 72); wrapping the second arm around a distal portion of the limb ("wrapping the distal dressing portion partially around the portion of the limb on the distal side", fig.7A-7C, ¶ 72). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson/Simmons such that it would perform a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing of claim 1 so that the stem is disposed over the articulating joint; wrapping the first arm around a proximal portion of the limb, and wrapping the second arm around a distal portion of the limb as taught by Randolph, for the purpose of treating edema around an articulating joint of a limb by facilitating joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb (Rudolph ¶ 72). 

Regarding Claim 23, Collinson teaches 
A dressing for treating an area of tissue with negative pressure (Abstract, ¶ 76 from C), the dressing comprising:
a cover 3920 ('obscuring layer', fig.4C, ¶ 389);
a manifold 3930 ('absorbent layer', fig.4C, ¶ 397);
a first portion ('stem', annotated fig.1);
a second portion ('first arm', annotated fig.1)
a third portion ('second arm', annotated fig.1)
Collinson fails to teach a sealing ring, a cover having a perimeter coupled to the sealing ring, the treatment aperture, a first portion configured to be disposed over an articulating surface of a limb, a second portion configured to be at least partially wrapped around a proximal portion of the limb, and a third portion configured to be at least partially wrapped around a distal portion of the limb. Simmons teaches a sealing ring 248 ('sealing ring', fig.5, ¶ 53) having a treatment aperture ("may be formed with...apertures", ¶ 53), but fails to teach a first portion configured to be disposed over an articulating surface of a limb, a second portion configured to be at least partially wrapped around a proximal portion of the limb, and a third portion configured to be at least partially wrapped around a distal portion of the limb. Randolph teaches a first portion configured to be disposed over an articulating surface of a limb ('knee', fig.7A-7C, ¶ 3); a second portion configured to be at least partially wrapped around a proximal portion of the limb ("wrapping the proximal dressing portion around the upper portion of the limb", fig.7A-7C, ¶ 72); and a third portion configured to be at least partially wrapped around a distal portion of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that it would include a sealing ring, a cover having a perimeter coupled to the sealing ring, the treatment aperture, as taught by Simmons, a first portion configured to be disposed over an articulating surface of a limb, a second portion configured to be at least partially wrapped around a proximal portion of the limb, and a third portion configured to be at least partially wrapped around a distal portion of the limb as taught by Randolph, for the purpose to provide a suitable attachment sealing device having apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (Simmons ¶ 55), and additionally for the purpose of treating edema around an articulating joint of a limb by facilitating joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb (Rudolph ¶ 72). 

Regarding Claim 24, Collinson teaches the second portion ('first arm', annotated fig.1) and the third portion ('second arm', annotated fig.1) flare away from the first portion ('stem', annotated fig.1). To 'flare' is defined as 'gradually become wider at one end' (Dictionary.com). Therefore, the second portion and third portion flare away from the first portion by becoming wider at both ends. 

Regarding Claim 25, Collinson teaches the second portion ('first arm', annotated fig.7) and the third portion ('second arm', annotated fig.7) comprise converging edges (see annotated fig.7).

Regarding Claim 26, Collinson teaches the first portion ('stem', annotated fig.1), the second portion ('first arm', annotated fig.7), and the third portion ('second arm', annotated fig.1) define biconcave edges (see annotated fig.1).

Regarding Claim 27, Collinson teaches 
the first portion ('stem', annotated fig.1)
the manifold 3930 ('absorbent layer', fig.4C, ¶ 397)
the second portion ('first arm', annotated fig.7)
the third portion ('second arm', annotated fig.1)
fluidly coupling a negative-pressure source 150 ('pump', annotated fig.1, ¶ 356) to the manifold 3930;
and applying negative-pressure from the negative-pressure source ("The pump 150 is configured to apply negative pressure to the wound site via the dressing", ¶ 360);
Collinson in view of Simmons fail to teach a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing of claim 23 so that the first portion of the manifold is disposed over the articulating joint; wrapping the second portion around a proximal portion of the limb; wrapping the third portion around a distal portion of the limb; wherein the dressing allows the articulating joint to articulate. Rudolph teaches a method of treating edema around an articulating joint of a limb (¶ 2), the method comprising: applying the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson/Simmons such that a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing so that the first portion of the manifold is disposed over the articulating joint; wrapping the second portion around a proximal portion of the limb; wrapping the third portion around a distal portion of the limb; wherein the dressing allows the articulating joint to articulate as taught by Randolph, for the purpose of treating edema around an articulating joint of a limb by facilitating joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb (Rudolph ¶ 72). 

Regarding Claim 28, Collinson teaches the articulating joint is a knee ("knee" ¶ 76).

Regarding Claim 29, Collinson teaches the articulating joint is an elbow ("elbow" ¶ 76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baker (US 20030093050 A1), fluid handling layers made from foam and absorbent articles containing same. 
Andersen et al. (US 20150359951 A1), a suction device. 
Vitaris (US 20160045374 A1), a vacuum wound therapy dressing with variable performance zones.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785